       Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 BRANDY KILBOURN, individually and on behalf
 of all other persons similarly situated who were Docket No.: 8:20-CV-1128 (TJM/CFH)
 employed by CLAXTON-HEPBURN MEDICAL
 CENTER; NORTH STAR HEALTH ALLIANCE,
 INC.; and RIVER HOSPITAL, INC., and/or any
 other entities affiliated with or controlled by COMPLAINT
 CLAXTON-HEPBURN MEDICAL CENTER;
 NORTH STAR HEALTH ALLIANCE, INC.; and
 RIVER HOSPITAL, INC.,

                                             Plaintiffs,
                        -against-

 CLAXTON-HEPBURN MEDICAL CENTER;
 NORTH STAR HEALTH ALLIANCE, INC.; and
 RIVER HOSPITAL, INC., and any related entities,

                                           Defendants.


       Plaintiff Brandy Kilbourn (the “Named Plaintiff”), by her attorneys Gattuso & Ciotoli,

PLLC; and Virginia & Ambinder, LLP, allege upon knowledge to themselves and upon

information and belief as to all other matters as follows:

                                PRELIMINARY STATEMENT


   1. This action is brought pursuant to the Fair Labor Standards Act (hereinafter referred to as

"FLSA"), 29 U.S.C. §§ 206, 207, and 216(b); New York Labor Law § 190 et seq., New York

Labor Law §§ 650 et seq. and 663; 12 New York Codes, Rules and Regulations (hereinafter

referred to as "NYCRR") §§ 137-1.2 and 137-1.3 to recover unpaid minimum wages, overtime

compensation, and related damages owed to the Named Plaintiff and all similarly situated persons

(collectively “Plaintiffs”) who are presently or were formerly employed by CLAXTON-

HEPBURN MEDICAL CENTER; NORTH STAR HEALTH ALLIANCE, INC.; and RIVER

                                                  1
        Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 2 of 8




HOSPITAL, INC., and/or any other entities affiliated with or controlled by CLAXTON-

HEPBURN MEDICAL CENTER; NORTH STAR HEALTH ALLIANCE, INC.; and RIVER

HOSPITAL, INC., (hereinafter “North Star” or “Defendants”) in trades and occupations entitled

to receive overtime compensation.

   2. Beginning in 2014 and continuing through the present, Defendants have engaged in a

policy and practice of depriving its employees of the applicable straight time wage and overtime

wages for work they performed as mandated by federal and state law.

   3. Beginning in 2014 and continuing through the present, Defendants have engaged in a

policy and practice of requiring its employees to regularly work in excess of forty (40) hours per

week, without providing overtime compensation as required by the applicable federal and state

laws.

   4. Plaintiff has initiated this action seeking for herself, and on behalf of all similarly situated

employees, all compensation, including straight time wages, minimum wages, and overtime

compensation of which they were deprived, plus interest, damages, and attorneys' fees and costs.

                                        JURISDICTION

   5. Jurisdiction of this Court is invoked pursuant to FLSA, 29 U.S.C. § 216(b), and 28 U.S.C.

§§ 1331 and 1337. This Court also has supplemental jurisdiction under 28 U.S.C. § 1367 of the

claims brought under New York Labor Law.

   6. The statute of limitations under FLSA, 29 U.S.C. § 255(a), for willful violations is three

(3) years.

   7. The statute of limitations under New York Labor Law § 198(3) is six (6) years.




                                                 2
        Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 3 of 8




                                             VENUE

   8. Venue for this action in the Northern District of New York under 28 U.S.C. § 1391(b) is

appropriate because a substantial part of the events or omissions giving rise to the claims occurred

in the Northern District of New York.

                                         THE PARTIES

   9.          Plaintiff Brandy Kilbourn is an individual who is currently a resident of St.

Lawrence County, New York, and was employed by Defendant at the Ogdensburg, New York

location as a nurse’s assistant from approximately 2006 until June 2020.

   10. Upon information and belief, Defendant Claxton-Hepburn Medical Center is a Domestic

Not-For-Profit corporation organized and existing under the laws of the State of New York and

authorized to do business within the State of New York, with a principal place of business at 214

King Street, Ogdensburg, New York, 13669.

   11. Upon information and belief, Defendant North Star Health Alliance, Inc. is a domestic Not-

For-Profit corporation organized and existing under the laws of the State of New York and

authorized to do business in New York, with a principal place of business at 214 King Street,

Ogdensburg, New York, 13669.

   12. Upon information and belief, Defendant River Hospital, Inc. is a domestic Not-For-Profit

corporation organized and existing under the laws of the State of New York and authorized to do

business in New York, with a principal place of business at 2 Fuller Street, Alexandria Bay, New

York, 13607.

   13. Upon information and belief, Defendant Claxton-Hepburn Medical Center is a subsidiary

of and/or is operated, owned, or controlled by Defendant North Star Health Alliance, Inc.



                                                 3
       Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 4 of 8




   14. Upon information and belief, Defendant River Hospital, Inc. is a subsidiary of and/or is

operated, owned, or controlled by Defendant North Star Health Alliance, Inc.

   15. Upon information and belief, Defendant North Star Health Alliance, Inc. operates a wide

variety of medical facilities in St. Lawrence County and Jefferson County, New York, which

purport to be affiliated with Claxton-Hepburn Medical Center or River Hospital.

   16. At all times relevant to this action, Defendants constituted Plaintiffs’ employers as defined

by NYLL §§ 2(6), 190(3), and 651(6), along with 29 U.S.C. § 203, et seq..

                                              FACTS

   17. Plaintiffs repeat and re-allege the foregoing allegations hereof.

   18. This action is properly maintainable as a collective action pursuant to the FLSA, 29 U.S.C.

§ 216(b).

   19. This action is brought on behalf of Plaintiff and a putative class and collective consisting

of similarly situated employees who worked for Defendants as nurses’ aides, registered nurses,

licensed practical nurses, medical assistants, emergency medical technicians, and other employees

performing similar medical-related and/or physical therapy-related tasks in furtherance of

Defendants’ operations at its medical facilities.

   20. While working for Defendant, Plaintiff and other similarly situated employees were

regularly required to perform work for Defendants without receiving proper minimum wages and

overtime compensation, as required by applicable federal and state law.

   21. For example, beginning in approximately 2006 and continuing through June 2020, named

Plaintiff Brandy Kilbourn would typically be scheduled to work three 12 hour shifts per week, for

a total of 36 hours per week.



                                                    4
       Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 5 of 8




   22. However, Plaintiff Brandy Kilbourn would often work extra shifts for Defendants in a

given week.

   23. Rather than pay Plaintiff Brandy Kilbourn overtime compensation at the rate of time and

one-half for all hours worked past 40 in a given week, Defendant instead assigned Plaintiff fewer

hours the following week, and would not pay overtime unless the work performed as reflected on

the time entries constituted more than 80 hours in a two-week pay period.

   24. As a result, Plaintiff would receive straight-time compensation for overtime hours worked

past 40 in the first week of a two-week pay period.

   25. Defendants consistently and repeatedly used this method of paying straight time wages for

overtime hours, through the practice of paying overtime wages only when more than 80 hours in

a two-week period were worked, across the members of the putative class.

                              FIRST CAUSE OF ACTION:
                        FLSA OVERTIME WAGE COMPENSATION

   26. Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 25 hereof.

   27. Pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 207, “no employer shall

employ any of their employees who in any workweek is engaged in commerce or in the production

of goods for commerce, or is employed in an enterprise engaged in commerce or in the production

of goods for commerce, for a workweek longer than forty hours unless such employee receives

compensation for their employment in excess of the hours above specified at a rate not less than

one and one-half times the regular rate at which he is employed.”

   28. Further, pursuant to 29 U.S.C. § 203(d), an “employer” includes “any person acting directly

or indirectly in the interest of an employer in relation to an employee and includes a public agency,




                                                 5
         Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 6 of 8




but does not include any labor organization (other than when acting as an employer) or anyone

acting in the capacity of officer or agent of such labor organization.”

   29. Plaintiff and similarly situated potential plaintiffs are employees within the meaning

contemplated in Fair Labor Standards Act (“FLSA”), 29 U.S.C. §203(e).

   30. Defendant is an “employer,” within the meaning contemplated in the FLSA, 29 U.S.C. §

203(d), and, consequently, are liable for violations of FLSA.

   31. Defendant failed to pay Plaintiff and similarly situated potential plaintiffs all earned

overtime wages, at the rate of one and one half times the regular rate of pay, for the time in which

they worked after the first 40 hours in any given week.

   32. The failure of Defendant to pay Plaintiff and similarly situated potential plaintiffs their

rightfully owed wages and overtime compensation was willful.

   33. By the foregoing reasons, Defendant is liable to Plaintiff in an amount to be determined at

trial, plus interest, liquidated damages, attorneys’ fees, and costs.

                           SECOND CAUSE OF ACTION:
                    NEW YORK OVERTIME WAGE COMPENSATION

   34. Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 33 hereof.

   35. Title 12 NYCRR § 142-2.2 requires that, “[a]n employer shall pay an employee for

overtime at a wage rate of 1½ times the employee's regular rate for hours worked in excess of 40

hours in one workweek.”

   36. New York Labor Law § 663, provides that “[i]f any employee is paid by his employer less

than the wage to which he is entitled under the provisions of this article, he may recover in a civil

action the amount of any such underpayments, together with costs and such reasonable attorneys’

fees.”


                                                   6
        Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 7 of 8




    37. Upon information and belief, Plaintiff and similarly situated potential plaintiffs action

regularly worked more than forty (40) hours a week while working for Defendant.

    38. Upon information and belief, Plaintiff and similarly situated potential plaintiffs action did

not receive overtime compensation for all hours worked in excess of forty (40) hours in any given

week.

    39. Consequently, by failing to pay to Plaintiff and similarly situated potential plaintiffs

overtime compensation, Defendant violated New York Labor Law § 663 and 12 NYCRR § 142-

2.2.

    40. Upon information and belief, Defendants’ failure to pay overtime compensation to

Plaintiffs and similarly situated potential plaintiffs was willful.

    41. By the foregoing reasons, Defendants have violated New York Labor Law § 663 and 12

NYCRR § 142-2.2, and is liable to Plaintiff and similarly situated potential plaintiffs in an amount

to be determined at trial, plus interest, damages, and attorneys' fees and costs.

        WHEREFORE, Plaintiff, individually and on behalf of all other persons similarly situated

who were employed by Defendants, demands judgment:

        (1)      on the first cause of action against Defendants, in an amount to be determined at

trial, plus liquidated damages in the amount equal to the amount of unpaid wages, interest,

attorneys' fees and costs;

        (2)      on the second cause of action against Defendants, in an amount to be determined at

trial, plus liquidated damages in the amount to be determined at trial, plus interest, attorneys' fees

and costs; and

        (3)      such other and further relief as this Court may deem just and proper.



                                                   7
      Case 8:20-cv-01128-TJM-CFH Document 1 Filed 09/17/20 Page 8 of 8




Dated: New York, New York
       September 17, 2020


                                  VIRGINIA & AMBINDER, LLP

                            By:   __________/s_____________________
                                  James Emmet Murphy, Esq.
                                  40 Broad Street, 7th Floor
                                  New York, New York 10004
                                  jmurphy@vandallp.com
                                  Tel: (212) 943-9080
                                  Fax: (212) 943-9082

                                    and

                                  GATTUSO & CIOTOLI, PLLC
                                  Frank S. Gattuso, Esq.
                                  The White House
                                  7030 E. Genesee Street
                                  Fayetteville, New York
                                  315-314-8000
                                  fgattuso@gclawoffice.com

                                  Attorneys for the Plaintiff and putative class




                                            8
